reported below: 307 Mich App 565. On order of the Court, the application for leave to appeal the October 30, 2014judgment of the Court of Appeals is considered, and it is denied, because we are not persuaded that the question presented should be reviewed by this Court prior to the completion of the proceedings ordered by the Court of Appeals. This denial is without prejudice to the ability of the City of Grand Rapids to raise a challenge, on remand, to whether the Tax Tribunal’s jurisdiction was timely invoked, where Family Fare, LLC did not file the initial petition, but was added as copetitioner at a later date.